DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hertzler on March 5, 2021.

The application has been amended as follows: 

1. (Currently Amended) A cutting insert, comprising:
first and second end surfaces opposed to each other;
a peripheral side surface extending between the end surfaces;
a cutting edge provided at an intersecting edge between at least one of the end surfaces and the peripheral side surface; and
a fixing hole extending from the first end surface to the second end surface, the fixing hole having an axis that is orthogonal to a midplane between the first end surface and the second end surface,
the peripheral side surface having raised parts changing in height relative to the axis of the fixing hole,
the raised parts each having a first inclined surface raised from a first end surface side to a center of the peripheral side surface in a direction extending from the first end surface towards the second end surface and a second inclined surface raised from a second end surface side to the 
wherein
the end surfaces are formed in a polygonal shape having three or more sides,
the peripheral side surface has peripheral side surface parts corresponding to sides of the polygonal shape of the end surfaces,
at least one of the raised parts is provided at each of the peripheral side surface parts,
the fixing hole is formed in the center of the end surfaces,
the at least one end surface is provided with grooves extending outwardly from the fixing hole,
a flat surface is provided at the at least one end surface, the flat surface being further from the midplane in a direction parallel to the axis of the fixing hole than the cutting edge,
the flat surface surrounds the fixing hole on the at least one end surface,
along the peripheral side surface parts, the flat surface is provided between the peripheral side surface parts and positions surrounding the fixing hole and the grooves such that the flat surface completely surrounds the fixing hole and the grooves,
the cutting edge has corner cutting edges,
the corner cutting edges are formed at each corner of the polygonal shape of the end surfaces,
chip breakers are provided on the at least one end surface between the cutting edge and the flat surface,
the flat surface is provided between the chip breakers and the fixing hole,
the chip breakers are connected to the flat surface and extend in a groove shape from the flat surface toward each convex corner cutting edge,
the grooves extend outwardly from the fixing hole towards each corner of the polygonal shape of the at least one end surface,
the grooves, collectively, partially surround the fixing hole,
in a view parallel to the axis of the fixing hole, the peripheral side surface parts are each formed in a V-shape having a center which is recessed at a midpoint of each respective peripheral side surface part, and
the flat surface intersects each peripheral side surface part at the center of each peripheral side surface part.


9. (Currently Amended) A cutting tool comprising a cutting insert and a tool body holding the cutting insert,
the cutting insert including:
first and second end surfaces opposed to each other;
a peripheral side surface extending between the end surfaces;
a cutting edge provided at an intersecting edge between at least one of the end surfaces and the peripheral side surface; and
a fixing hole extending from the first end surface to the second end surface, the fixing hole having an axis that is orthogonal to a midplane between the first end surface and the second end surface,
the peripheral side surface having raised parts changing in height relative to the axis of the fixing hole,
the raised parts each having a first inclined surface raised from a first end surface side to a center of the peripheral side surface in a direction extending from the first end surface towards the second end surface and a second inclined surface raised from a second end surface side to the center of the peripheral side surface in a direction extending from the second end surface towards the first end surface,
the tool body including:
a first holding surface holding one of the end surfaces of the cutting insert; and
a second holding surface holding the peripheral side surface of the cutting insert held at the first holding surface,
the second holding surface having a reversely inclined surface receding from an upper side toward the first holding surface,
the reversely inclined surface being configured to abut against the first or second inclined surface of each of a plurality of the raised parts to press the inclined surface from above,
wherein 
the end surfaces are formed in a polygonal shape having three or more sides,
the peripheral side surface has peripheral side surface parts corresponding to sides of the polygonal shape of the end surfaces,
at least one of the raised parts is provided at each of the peripheral side surface parts, 4Docket No.: 740169-000183 Application No.: 16/048,255
the fixing hole is formed in the center of the end surfaces,

a flat surface is provided at the at least one end surface, the flat surface being further from the midplane in a direction parallel to the axis of the fixing hole than the cutting,
the flat surface surrounds the fixing hole on the at least one end surface,
along the peripheral side surface parts, the flat surface is provided between the peripheral side surface parts and positions surrounding the fixing hole and the grooves such that the flat surface completely surrounds the fixing hole and the grooves,
the cutting edge has corner cutting edges,
the corner cutting edges are formed at each corner of the polygonal shape of the end surfaces,
chip breakers are provided on the at least one end surface between the cutting edge and the flat surface,
the flat surface is provided between the chip breakers and the fixing hole,
the chip breakers are connected to the flat surface and extend in a groove shape from the flat surface toward each convex corner cutting edge,
the grooves extend outwardly from the fixing hole towards each corner of the polygonal shape of the at least one end surface, 
the grooves, collectively, partially surround the fixing hole,
in a view parallel to the axis of the fixing hole, the peripheral side surface parts are each formed in a V-shape having a center which is recessed at a midpoint of each respective peripheral side surface part, and
the flat surface intersects each peripheral side surface part at the center of each peripheral side surface part.


Allowable Subject Matter
Claims 1, 5 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Muthuswamy et al. (US Patent No. 10,006,131 B2) in view of Chen (US Pub. No. 2013/0202371 A1), discloses a cutting insert (10) including first and second end surfaces (14, 16) opposed to each other; a peripheral side surface (18) extending between the two end see In re Gazda, 219 F.2d 449 (CCPA 1955) (holding that a mere reversal of parts to be an obvious modification.).  Muthuswamy does not explicitly disclose the raised parts on the peripheral side surface parts or the mating reversely inclined surfaces on the tool holder.  Moreover, the reference does not explicitly disclose the flat surface being further from the midplane than the cutting edge of the corresponding at least one end surface.  The protrusion extends outwardly from the fixing hole towards each corner of the polygonal shape of the at least one end surface (Fig. 2). A cutting tool that includes a tool body (Fig. 4) and the cutting insert (10) held within said tool body (Figs. 1-7).
Chen discloses a cutting insert (14) including first and second end surfaces (36; ¶ 0061) opposed to each other; a peripheral side surface (38; ¶ 0061) extending between the two end surfaces; a cutting edge (46) provided at an intersecting edge between at least one of the end surfaces and the peripheral side surface; and a fixing hole (42) provided in an end surface direction from the first end surface to the second end surface. The peripheral side surface having raised parts (54, 60) changing in height relative to a midplane (Fig. 9; P). The raised parts each having a first inclined surface raised from the first end surface side to a center of the peripheral side surface in a direction from the first end surface towards the second end surface and a second inclined surface raised from the second end surface side to the center of the peripheral side surface in a direction extending from the second end surface towards the first end surface (Figs. 9, 10). The two end surfaces (36) are formed in a polygonal shape having three or 
The combination of references fail to disclose the flat surface intersects each peripheral side surface part at the center of each peripheral side surface part but Contrucci (US Patent No. 3,487,515) discloses a flat surface above the cutting edge with the raised flat surfaces intersecting each peripheral side surface part at the center of each peripheral side surface part.  But even if such a teaching was combined with Muthuswamy, the prior art of record fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RYAN C RUFO/Primary Examiner, Art Unit 3722